DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
On May 13, 2022, applicant submitted – along with the Request for Continued Examination – a petition to revive the application after the application was unintentionally abandoned, and this petition has been granted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reissue 24,107 to Krampe in view of U.S. 860,523 to Canales in view of U.S. 7,257,319 to Clarke in view of U.S. 2008/0000098 by Choi.
With regard to claim 1, Krampe teaches a steam exit tube system for a steam cleaning machine, wherein the steam exit tube system comprises a steam exit tube (item 27 in Figures 1-3; Col. 1, line 17 to Col. 3, line 31).  Krampe teaches that the interior of the steam exit tube comprises rifling such that spiral motion is given to the steam discharged from the steam exit tube (Col. 3, 29-31).  Krampe teaches that the steam cleaning machine comprises a boiler (item 10 in Figure 3) for generating pressurized steam, and Krampe teaches that the steam exits from the steam cleaning machine through the steam exit tube (Col. 2, line 61 to Col. 3, line 31).  
Krampe does not teach that a helical element is disposed within the steam exit tube.  
Canales teaches that when trying to impart rotational motion to steam traveling through a tube, this can successfully be accomplished with an elongate helical element (item 8 in Figure 2) fixed inside the tube (item 7 in Figures 1 and 2), wherein the elongate helical element (as shown in Figure 2) creates a pathway for steam that comprises greater than 360 degree rotation of steam (column 1, line 40 to column 2, line 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe such that the rifling is substituted with an elongate helical element of the type taught by Canales, wherein the elongate helical element creates a pathway for steam that comprises greater than 360 degree rotation of steam, and wherein the helical element is configured to induce a spiral pathway to steam as it exits the steam exit tube.  In this combination of Krampe in view of Canales, the elongate helical element is fixed inside the steam exit tube.  The motivation for performing the modification was provided by Canales, who teaches that when trying to impart rotational motion to steam traveling through a tube, this can successfully be accomplished with an elongate helical element fixed inside the tube, wherein the elongate helical element creates a pathway for steam that comprises greater than 360 degree rotation of steam.  
The combination of Krampe in view of Canales does not teach that the steam exit tube system comprises a frustoconical nozzle attached to an end of the steam exit tube.  
Clarke teaches that a steam exit tube (item 64 in Figure 5) of a steam cleaning apparatus can have a tapered nozzle (item 65 in Figure 5) attached to the terminus of the steam exit tube such that steam can advantageously be ejected at a velocity increased by the tapering of the nozzle (Abstract; Col. 3, line 63 to Col. 4, line 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales such that the steam exit tube (item 27 in Krampe’s Figures 1-3) has a tapered nozzle attached to its terminus.  The motivation for performing the modification was provided by Clarke, who teaches that a steam exit tube of a steam cleaning apparatus can have a tapered nozzle attached to the terminus of the steam exit tube such that steam can advantageously be ejected at a velocity increased by the tapering of the nozzle.  The combination of Krampe in view of Canales in view of Clarke does not explicitly recite that the tapered nozzle takes the form of a frustoconical nozzle.  However, a frustoconical nozzle is a type of tapered nozzle, and in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clarke such that the tapered nozzle takes the form of a frustoconical nozzle because such a shape would allow the tapered nozzle to successfully fulfill is role of increasing the velocity of the ejected steam.   
The combination of Krampe in view of Canales in view of Clark teaches that the helical element is located within the steam exit tube.  The combination of Krampe in view of Canales in view of Clark does not teach that the helical element is located only partially in the steam exit tube, with another portion of the helical element being located in the frustoconical nozzle.  
Choi teaches that when using a combination of steam exit tube (item 230 in Figure 2) and steam discharge nozzle (item 250 in Figure 2) to discharge cleaning steam, a steam-rotation-inducing element (comprising blades 257 and center member 258 in Figures 16 and 17) can be positioned within the nozzle without creating problems, wherein the blades of the steam-rotation-inducing element induce swirling of the steam passing through the nozzle (Par. 0092-0094).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clark such that the elongate helical element is partially located within the frustoconical nozzle, with the remainder of the helical element still being located in the steam exit tube.  Choi teaches that a steam-rotation-inducing element can be successfully positioned within a steam-ejection nozzle without creating problems, and the motivation for performing the modification would be that one of ordinary skill in the art would expect that having the elongate helical element partially located within the frustoconical nozzle would allow the steam-cleaning apparatus to function as intended – namely, with the elongate helical element inducing rotation in the steam and with the tapering of the frustoconical nozzle increasing the velocity of ejected steam. 
In this combination of Krampe in view of Canales in view of Clark in view of Choi, the helical element reduces the volume of the steam exit tube and frustoconical nozzle (because the helical element takes up volume in the steam exit tube and frustoconical nozzle), and therefore, the helical element is considered to be structurally capable of accelerating the pressurized steam because the helical element reduces the flow volume available to the steam flowing through the steam exit tube and frustoconical nozzle.  The combination of Krampe in view of Canales in view of Clark in view of Choi teaches that the steam cleaning apparatus is for cleaning equipment and parts (column 1, lines 17-25 of Krampe).  Applicant’s limitation specifying that the apparatus is used to clean jewelry specifies intended use (see MPEP 2114) of the apparatus and is therefore not given patentable weight.  The apparatus of Krampe in view of Canales in view of Clark in view of Choi is structurally capable of spraying cleaning steam onto jewelry, and therefore, the apparatus of Krampe in view of Canales in view of Clark in view of Choi can be considered to be configured to clean jewelry.
With regard to claim 5, in the developed combination of Krampe in view of Canales in view of Clark in view of Choi, the helical element is fixed in place within the steam exit tube (item 27 in Krampe’s Figures 1-3; see column 1, lines 41-42 of Canales).
With regard to claim 10, in the developed combination of Krampe in view of Canales in view of Clark in view of Choi, the helical element comprises greater than 360 degree helical rotation (see Fig. 2 of Canales).  
With regard to claim 11, the steam exit tube system of Krampe in view of Canales in view of Clark in view of Choi is developed above in the rejection of claim 1, and the steam exit tube system of Krampe in view of Canales in view of Clark in view of Choi is part of a steam cleaning apparatus taught by Krampe (column 2, line 61 to column 3, line 31 of Krampe).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reissue 24,107 to Krampe in view of U.S. 860,523 to Canales in view of U.S. 7,257,319 to Clarke in view of U.S. 2008/0000098 by Choi as applied to claim 1 above, and further in view of U.S. 2016/0114360 by McMenamin.
With regard to claim 2, the combination of Krampe in view of Canales in view of Clarke in view of Choi does not teach that the helical element is made of metal.  
McMenamin teaches that steam-handling components of a steam cleaner can successfully be manufactured from stainless steel (Abstract; Par. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clarke in view of Choi such that the helical element is made of stainless steel.  The motivation for performing the modification was provided by McMenamin, who teaches that steam-handling components of a steam cleaner can successfully be manufactured from stainless steel.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reissue 24,107 to Krampe in view of U.S. 860,523 to Canales in view of U.S. 7,257,319 to Clarke in view of U.S. 2008/0000098 by Choi as applied to claim 5 above, and further in view of U.S. 2016/0114360 by McMenamin.  
With regard to claim 7, the combination of Krampe in view of Canales in view of Clarke in view of Choi teaches that the helical element is fixed within the steam exit tube (item 27 in Krampe’s Figures 1-3), but the combination of Krampe in view of Canales in view of Clarke in view of McMenamin does not teach that the helical element is welded to the steam exit tube.  
McMenamin teaches that steam-handling components of a steam cleaner can successfully be manufactured from stainless steel (Abstract; Par. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clarke in view of Choi such that the steam exit tube and helical element are made of stainless steel.  The motivation for performing the modification was provided by McMenamin, who teaches that steam-handling components of a steam cleaner can successfully be manufactured from stainless steel.  
The combination of Krampe in view of Canales in view of Clarke in view of Choi in view of McMenamin does not teach that the helical element is welded to the steam exit tube.  However, it is well known in the art of fixing metal objects to each other that welding can successfully be used to fix metal objects relative to each other, and it would have been obvious to one of ordinary skill in then art before the effective filing date of the claimed invention to modify the combination of Krampe in view of Canales in view of Clarke in view of Choi in view of McMenamin such that the stainless steel helical element is fixed in placed relative to the steam exit tube by being welded to the steam exit tube.  The motivation for performing the modification was provided by the fact that it is well known in the art of fixing metal objects to each other that welding can successfully be used to fix metal objects relative to each other.  
With regard to claim 6, in the combination of Krampe in view of Canales in view of Clarke in view of Choi in view of McMenamin developed in the rejection of claim 7, the helical element is fixed to the steam exit tube via welding, and therefore, the helical element is considered to be adhered to the steam exit tube.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Reissue 24,107 to Krampe in view of U.S. 860,523 to Canales in view of U.S. 7,257,319 to Clarke in view of U.S. 2008/0000098 by Choi as applied to claim 1 above, and further in view of U.S. 2014/0075710 by Hansen.  
With regard to claim 3, the combination of Krampe in view of Canales in view of Clarke in view of Choi does not teach that the helical element is made from polymeric material.
Hansen teaches that when a solid structure (steam frame 22 in Figure 2) is used to channel steam in a steam-cleaning apparatus, the solid structure can successfully be made of polypropylene (Par. 0013-0021).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clarke in view of Choi such that the helical element is made from polypropylene.  The motivation for performing the modification was provided by Hansen, who teaches that when a solid structure is used to channel steam in a steam-cleaning apparatus, the solid structure can successfully be made of polypropylene.  

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicant argues the following
Applicant respectfully submits that the prior art fails to show a helical element disposed ‘partially within the steam exit tube’ and ‘partially within the frustoconical nozzle.’  None of the prior art shows the helical element being in both position.  Applicant respectfully submits that by inducing a helical motion within the exit tube and continuing the inducement of the helical motion within the nozzle is advantageous.  None of the prior art, taken together, shows a helical element disposed partially within the steam exit tube and partially within the frustoconical nozzle.

This argument is not persuasive because, although a single reference alone does not teach the claimed apparatus, the claimed apparatus is obvious in view of a plurality of cited prior art references.  As discussed in the above rejection of claim 1, Choi teaches that when using a combination of steam exit tube (item 230 in Figure 2) and steam discharge nozzle (item 250 in Figure 2) to discharge cleaning steam, a steam-rotation-inducing element (comprising blades 257 and center member 258 in Figures 16 and 17) can be positioned within the nozzle without creating problems, wherein the blades of the steam-rotation-inducing element induce swirling of the steam passing through the nozzle (Par. 0092-0094).  As discussed in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Krampe in view of Canales in view of Clark such that the elongate helical element is partially located within the frustoconical nozzle, with the remainder of the helical element still being located in the steam exit tube.  Choi teaches that a steam-rotation-inducing element can be successfully positioned within a steam-ejection nozzle without creating problems, and the motivation for performing the modification would be that one of ordinary skill in the art would expect that having the elongate helical element partially located within the frustoconical nozzle would allow the steam-cleaning apparatus to function as intended – namely, with the elongate helical element inducing rotation in the steam and with the tapering of the frustoconical nozzle increasing the velocity of ejected steam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 17, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714